MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order de*63nying petitioner’s motion for administrative closure and declining to sua sponte reopen petitioner’s removal proceedings.
This court lacks jurisdiction to review the BIA’s refusal to reopen removal proceedings sua sponte. Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th Cir.2002). This court also lacks jurisdiction to review the BIA’s denial of a request for administrative closure. Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1117-20 (9th Cir.2009). Accordingly, respondent’s unopposed motion to dismiss in part is granted.
Respondent’s unopposed motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). To the extent that petitioner’s motion could be construed as a motion to reopen removal proceedings, the BIA did not abuse its discretion in concluding that petitioner’s motion to reopen was untimely. See 8 C.F.R. § 1003.2(c)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion), amended by 404 F.3d 1105 (9th Cir.2005).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.